This opinion is subject to administrative correction before final disposition.




                               Before
                MONAHAN, STEPHENS, and DEERWESTER
                      Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                           Emmanuel BELL
                First Lieutenant (O-2), U.S. Marine Corps
                               Appellant

                              No. 202100137

                          _________________________

                           Decided: 14 March 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Stephen Keane

   Sentence adjudged 21 January 2021 by a general court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment: con-
   finement for 36 months, 1 and a dismissal.

                               For Appellant:
                        Major Mary C. Finnen, USMC




   1 The convening authority suspended 2 months of confinement adjudged for the
Specification of Charge II pursuant to Defense Counsel’s request and the Military
Judge’s concurring recommendation.
                   United States v. Bell, NMCCA No. 202100137
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2